DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
Claims 1, 6, 9-11, and 20-25 are pending in the application. Claims 1, 6, and 10 have been amended. Claims 22-25 are newly added. Claims 1, 6, 9-11, and 20-25 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims 
The rejection of claims 1, 6, 9, 10-11, 20 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to Applicant’s amendments to the claims.
The rejection of claims 1, 6, 9-11 and 20-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCadden (US 6,656,928) in view of the Urea Powder is withdrawn due to Applicant’s amendment to the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn due to Applicant’s amendment of the claims. The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 10-11, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 9, 10, 11, and 20-21 recite Fluocinolone Acetonide Solution “USP”. “USP” is U.S. Pharmacopeia. U.S. Pharmacopeia sets standards in compounding, biologics, pharmaceutical manufacturing and other fields. These are outside standards that could change over time. Therefore, the use of “USP” is indefinite.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 9-11 and 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCadden (US 6,656,928) in view of the Urea Powder Technical Grade Sheet, Cappello (US 7,803,357) and Fluocinolone Acetonide Topical Solution USP 0.01% Product Information Sheet. 
Applicant’s Invention
Applicant claims a method of treating a hyperkeratotic skin condition, the method comprising: combining urea powder with Fluocinolone Acetonide Solution USP, 0.01% to formulate a compounded topical solution comprising between 5% and 50% urea and between 0.001% and 0.009% fluocinolone acetonide by weight for application to a skin area affected with hyperkeratosis. Applicant claims the method further comprising combining clotrimazole with the urea powder and Fluocinolone Acetonide Solution USP, 0.01% in an amount between 0.25% and 1.5% clotrimazole by weight of the compounded topical solution.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
 	McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, and (c) a drying agent (col. 17, lines 30-37). McCadden 
 Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
McCadden does not specifically disclose urea powder is combined with Fluocinolone Acetonide Solution USP, 0.01%, the urea powder is between 5% and 50%, 30% and 50% by weight, 15% and 25% by weight of the compounded topical composition, urea is combined in an amount of approximately 250 mg per milliliter of Fluocinolone Acetonide Solution USP 0.01% or the urea powder is combined in an amount of approximately 500 mg and the Fluocinolone Acetonide Solution USP, 0.01% 
The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios (page 1, paragraph 2).
Cappello teaches a formulation comprising urea in an amount of 10% to 40% by weight in a topical skin cream base (col. 3, lines 65-67; col. 4, lines 1-2). Cappello teaches the formulation can further include 0.01% to 0.1% by weight of a topical steroid (col. 4, lines 30-31). Cappello teaches the topical steroids include fluocinolone acetonide 0.01-0.2% (col. 4, lines 62-64).  
Fluocinolone Acetonide Topical Solution USP, 0.01% contains fluocinolone acetonide (page 1, Description, line 1). Fluocinolone is a topical corticosteroid indicated for the relief of the inflammatory and pruritic manifestations of corticosteroid-responsive dermatoses (page 2, lines 1-2, Indications and Usage). Fluocinolone Acetonide Topical Solution USP, 0.01% teaches each mL of the topical solution contains 0.1 mg fluocinolone acetonide (page 1, Description, lines 4-5). Fluocinolone Acetonide Topical Solution, USP 0.01% is supplied in 60 mL bottles.

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of McCadden, the Urea Powder Technical Grade Sheet and the Fluocinolone Acetonide Topical Solution USP, 0.01% Product Information Sheet and use between 0.001% and 0.009% in the solution and Fluocinolone Acetonide Solution USP, 0.01% as the fluocinolone acetonide solution.  McCadden teaches that exemplary mid-potency steroids include: fluocinolone acetonide which is used about 0.005% to about 0.075%, preferably about 0.01% to about 0.05% by weight of the composition. One of ordinary skill in the art would have been motivated to use known fluocinolone acetonide formulations, including commercially available formulations, such as Fluocinolone Acetonide Topical Solution USP, 0.01%, which comprises 0.01% fluocinolone in the composition. Based on these teachings, one of ordinary skill in the art would have been motivated to use known percentages of fluocinolone in the compositions, including those taught by McCadden of 0.005%, which falls within the fluocinolone acetonide that is currently claimed. In addition, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet, Cappello, and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 5% and 50%, 30% and 50%, 15% and 25%, and 5% and 20%, as claimed in amended claim 1 and newly added claims 22, 23, and 24, respectively, of urea in the composition. McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. One of ordinary skill in the art would have looked to prior art teachings to determine the amount of urea to use in the composition to achieve the result effective amount needed to treat a hyperkeratotic skin condition, such as the teachings of Cappello. Cappello teaches formulations topical steroids, such as fluocinolone acetonide 0.01-0.2% are formulated wherein urea is present in an amount of 10% to 40% by weight in a topical skin cream base. The urea ranges currently claimed in independent claim 1 and newly added claims 22, 23, and 24 fall within the ranges that are taught by Cappello. As such, one of ordinary skill in the art would have been motivated to use 5% to 50%, 30% to 50%, 15% to 25% and 5% to 20% of urea in the solutions taught by McCadden as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. 
Regarding the limitation of wherein the urea is combined in an amount of approximately 250 mg per milliliter Fluocinolone Acetonide Solution USP, 0.01% or the urea powder is combined in an amount of approximately 500 mg and the Fluocinolone Acetonide Solution USP, 0.01% is combined in an amount of approximately 2 ml, one of ordinary skill in the art would have been motivated to use experimentation and optimization to formulate an effective topical solution. Fluocinolone Acetonide Topical Solution, USP 0.01% is supplied in 60 mL bottles. Knowing that Fluocinolone Acetonide Topical Solution USP, 0.01% teaches each mL of the topical solution contains 0.1 mg fluocinolone acetonide per mL, one of ordinary skill in the art would have been able to determine/calculate the amount of urea to use in the topical composition when combined with 1 mL or 2 mL of fluocinolone acetonide solution, including 250 mg per milliliter or 500 mg per milliliter of urea. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 0.25% and approximately 1.5% clotrimazole by weight of the compounded topical composition. McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. McCadden teaches the composition preferably contains the antifungal agent is preferably clotrimazole at about 0.5% to about 5%, more preferably about 1% to about 2% by weight. Based on this teaching, one of ordinary skill in the art would have been motivated to use known percentages of clotrimazole in the compositions, as the percentages claimed fall with the ranges of clotrimazole taught by McCadden. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. Applicant argues that one skilled in the art would not have been motivated to use bulk powder urea because the Technical Grade Sheet does not provide direction with respect to urea powder for pharmaceutical formulations. In response to Applicant’s argument, while the Urea Powder Technical Grade Sheet teaches the powder is used in agricultural products, adhesives/mortars, synthetic compounds and coatings, it also teaches that there are many other uses. As such, one of ordinary skill in the art would have been motivated to use powder urea in a pharmaceutical compositions with a reasonable expectation of success. Therefore, one of ordinary skill in the art would have been motivated to use any commercial urea powder formulation, such as bulk powder urea, that is taught in the Urea Powder Technical Grade Sheet to formulate the compositions taught by McCadden because this urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. McCadden does not limit the source of the urea, as such, the skilled artisan would readily envisage using compounded urea powder that is available, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007).
Applicant argues that there is lack of direction in McCadden with respect to utilization of urea in an amount between 5% and 50% by weight as recited in claim 1. In response to Applicant’s argument, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of McCadden, the Urea Powder Technical Grade Sheet, Cappello, and the Fluocinolone Acetonide Topical Solution USP, 0.01% and use between 5%  and 50%, 30% and 50%, 15% and 25%, and 5% and 20%, as claimed in amended claim 1 and newly added claims 22, 23, and 24, respectively, of urea in the composition.  McCadden teaches a composition for topical administration consisting essentially of (a) a corticosteroid, such as fluocinolone acetonide, (b) a broad spectrum anti-fungal agent that treats both dermatophytes and yeast, such as clotrimazole, (c) a drying agent, and urea as an emollient. The Urea Powder Technical Grade Sheet teaches urea powder is more uniform in size and texture and helps manufacturers more accurately and quickly control feed rates, dissolve rates, and product-to-weight ratios. One of ordinary skill in the art would have looked to prior art teachings, such as Cappella, to determine the amount of urea to use in the composition to achieve the result effective effect of treating a hyperkeratotic skin condition. Cappello teaches formulations topical steroids, such as fluocinolone acetonide 0.01-0.2% are formulated wherein urea is present in an amount of 10% to 40% by weight in a topical skin cream base. The urea ranges currently claimed in independent claim 1 and newly added claims 22, 23, and 24 fall within the ranges that are taught by Cappello. As such, one of ordinary skill in the art would have been motivated to use 5% to 50%, 30% to 50%, 15% to 25% and 5% to 20% of urea in the solutions taught by McCadden as a matter of routine experimentation and optimization. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616        

/JOHN PAK/Primary Examiner, Art Unit 1699